DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed December 23, 2020.
	Claims 1-20 are pending.  Claims 1, 8 and 15 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on May 25, 2021.  This IDS has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains two phrases that can be implied (i.e. “Methods, systems, devices, and computer-readable media are disclosed for performing,” and “In one embodiment, a method is disclosed”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. 2019/0294358; hereinafter “Suzuki”).
	Regarding independent claim 1, Suzuki teaches a method comprising:
	receiving a read request for a memory array (“read command,” see page 4, par. 0071);
	retrieving a value of a read counter for a block associated with the read request (Fig. 2B: S102);
	refreshing valid word lines in the block if the value of the read counter exceeds a first threshold (Fig. 2B: If step S104 is equal “Yes,” step S106 is performed);
	Suzuki’s first countermeasure shown in Fig. 2B is silent with respect to identifying a set of valid word lines in the block if the value of the read counter exceeds a second threshold, the second threshold lower than the first threshold; identifying a subset of the set of valid word lines, the subset of the set of valid word lines including word lines having an error rate above a pre-configured error rate threshold; and refreshing the subset of the set of valid word lines.
	However, Suzuki teaches a third countermeasure that comprises a management unit that is a word line unit to compare a read count for a set of word lines, which can be labeled as “set of valid word lines,” with a threshold set to 50k which is less than the threshold of 100k used to compare read count for a block unit (“second threshold lower than the first threshold”), see page 7, par. 0113.  If the read count for the word line unit is greater than 50k, the scan operation is started, see page 7, par. 0113.
	Furthermore, Suzuki’s third countermeasure perform the scan-read operation for all the pages of the at least one monitor target block, the one monitor target block comprises a management unit smaller than the management unit of one block not monitored, for example, sub-block unit which comprises a set of word lines (“identifying a subset of the set of valid word lines”), see page 8, par. 0120.  The scan-read operation checks the number of error bits for each page and if the number of error bits exceeds a second threshold (“error rate above pre-configured error rate threshold”), a refresh operation is performed (“refreshing the subset of the set of valid word lines”), see page 8, par. 0122.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to apply Suzuki’s teachings of the third countermeasure to the teachings of the first countermeasure for the purpose of suppress a decrease in lifetime due to the refresh operation caused by read disturb stress, see page 6, par. 0104.
	Regarding claim 2, Suzuki teaches the limitations with respect to claim 1.
Furthermore, Suzuki teaches incrementing the read counter for the block prior to retrieving a value of the read counter (see page 2, par. 0045 and page 5, par. 0088).
	Regarding claim 4, Suzuki teaches the limitations with respect to claim 1.
Furthermore, Suzuki teaches wherein identifying the set of valid word lines comprises identifying at least two valid word lines in the block (management unit that is a word line unit to compare a read count for a set of word lines, which can be labeled as “set of valid word lines,” see page 7, par. 0113).
	Regarding independent claim 8, Suzuki teaches a device (Fig. 1) comprising:
	a memory array (Fig. 1: 5);
	a volatile memory device (Fig. 1: 6), the volatile memory device comprising a data structure representing blocks and word lines in the memory array (Fig. 1: 63, see page 5, par. 0088);
	a controller (Fig. 1: 4), the controller configured to:
	receive a read request for a memory array (“read command,” see page 4, par. 0071),
	retrieve a value of a read counter for a block associated with the read request (Fig. 2B: S102),
	refresh valid word lines in the block if the value of the read counter exceeds a first threshold (Fig. 2B: If step S104 is equal “Yes,” step S106 is performed),
Suzuki’s first countermeasure shown in Fig. 2B is silent with respect to identify a set of valid word lines in the block if the value of the read counter exceeds a second threshold, the second threshold lower than the first threshold; identify a subset of the set of valid word lines, the subset of the set of valid word lines including word lines having an error rate above a pre-configured error rate threshold; and refresh the subset of the set of valid word lines.
However, Suzuki teaches a third countermeasure that comprises a management unit that is a word line unit to compare a read count for a set of word lines, which can be labeled as “set of valid word lines,” with a threshold set to 50k which is less than the threshold of 100k used to compare read count for a block unit (“second threshold lower than the first threshold”), see page 7, par. 0113.  If the read count for the word line unit is greater than 50k, the scan operation is started, see page 7, par. 0113.
	Furthermore, Suzuki’s third countermeasure perform the scan-read operation for all the pages of the at least one monitor target block, the one monitor target block comprises a management unit smaller than the management unit of one block not monitored, for example, sub-block unit which comprises a set of word lines (“identify a subset of the set of valid word lines”), see page 8, par. 0120.  The scan-read operation checks the number of error bits for each page and if the number of error bits exceeds a second threshold (“error rate above pre-configured error rate threshold”), a refresh operation is performed (“refresh the subset of the set of valid word lines”), see page 8, par. 0122.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to apply Suzuki’s teachings of the third countermeasure to the teachings of the first countermeasure for the purpose of suppress a decrease in lifetime due to the refresh operation caused by read disturb stress, see page 6, par. 0104.
Regarding claim 9, Suzuki teaches the limitations with respect to claim 8.
Furthermore, Suzuki teaches the controller further configured to increment the read counter for the block prior to retrieving a value of the read counter (see page 2, par. 0045 and page 5, par. 0088).
Regarding claim 11, Suzuki teaches the limitations with respect to claim 8.
Furthermore, Suzuki teaches wherein identifying the set of valid word lines comprises identifying at least two valid word lines in the block (management unit that is a word line unit to compare a read count for a set of word lines, which can be labeled as “set of valid word lines,” see page 7, par. 0113).
Regarding claim 12, Suzuki teaches the limitations with respect to claim 8.
As discussed above, the Suzuki’s device is substantially identical in structure to the claimed “device,” where the differences reside only in the remaining limitations relating to function of “the controller configured to mark each word line in the subset of the set of valid word lines as invalid.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Suzuki’s device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 13, Suzuki teaches the limitations with respect to claim 8.
As discussed above, the Suzuki’s device is substantially identical in structure to the claimed “device,” where the differences reside only in the remaining limitations relating to function of “the controller configured to identify a single valid word line in the block if the value of the read counter exceeds a third threshold, the third threshold lower than both the second and first thresholds, and refresh the single valid word line if the single valid word line has an error rate above the pre-configured error rate threshold.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Suzuki’s device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 14, Suzuki teaches the limitations with respect to claim 13.
As discussed above, the Suzuki’s device is substantially identical in structure to the claimed “device,” where the differences reside only in the remaining limitations relating to function of “the controller further configured to mark the single valid word line as invalid after refreshing the single valid word line.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Suzuki’s device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding independent claim 15, Suzuki teaches a non-transitory computer-readable storage medium (Fig. 1) for tangibly storing computer program instructions capable of being executed by a computer processor (Fig. 1: 12), the computer program instructions defining the steps of:
receiving a read request for a memory array (“read command,” see page 4, par. 0071);
retrieving a value of a read counter for a block associated with the read request (Fig. 2B: S102);
refreshing valid word lines in the block if the value of the read counter exceeds a first threshold (Fig. 2B: If step S104 is equal “Yes,” step S106 is performed);
Suzuki’s first countermeasure shown in Fig. 2B is silent with respect to identifying a set of valid word lines in the block if the value of the read counter exceeds a second threshold, the second threshold lower than the first threshold; identifying a subset of the set of valid word lines, the subset of the set of valid word lines including word lines having an error rate above a pre-configured error rate threshold; and refreshing the subset of the set of valid word lines.
	However, Suzuki teaches a third countermeasure that comprises a management unit that is a word line unit to compare a read count for a set of word lines, which can be labeled as “set of valid word lines,” with a threshold set to 50k which is less than the threshold of 100k used to compare read count for a block unit (“second threshold lower than the first threshold”), see page 7, par. 0113.  If the read count for the word line unit is greater than 50k, the scan operation is started, see page 7, par. 0113.
	Furthermore, Suzuki’s third countermeasure perform the scan-read operation for all the pages of the at least one monitor target block, the one monitor target block comprises a management unit smaller than the management unit of one block not monitored, for example, sub-block unit which comprises a set of word lines (“identifying a subset of the set of valid word lines”), see page 8, par. 0120.  The scan-read operation checks the number of error bits for each page and if the number of error bits exceeds a second threshold (“error rate above pre-configured error rate threshold”), a refresh operation is performed (“refreshing the subset of the set of valid word lines”), see page 8, par. 0122.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to apply Suzuki’s teachings of the third countermeasure to the teachings of the first countermeasure for the purpose of suppress a decrease in lifetime due to the refresh operation caused by read disturb stress, see page 6, par. 0104.
Regarding claim 16, Suzuki teaches the limitations with respect to claim 15.
Furthermore, Suzuki teaches the computer program instructions further defining the step of incrementing the read counter for the block prior to retrieving a value of the read counter (see page 2, par. 0045 and page 5, par. 0088).
	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Cai et al. (U.S. 2016/0342458; hereinafter “Cai”).
	Regarding claim 3, Suzuki teaches the limitations with respect to claim 1.
	However, Suzuki is silent with respect to setting the value of the read counter to zero after refreshing the valid word lines.
	Similar to Suzuki, Cai teaches retrieving a value of a read counter for a block (Fig. 6: steps 600-604), and refreshing valid word lines in the block if the value of the read counter exceeds a first threshold (Fig. 6: step 608).
	Furthermore, Cai teaches setting the value of the read counter to zero after refreshing the valid word lines (see page 5, par. 0069).
Since Cai and Suzuki are from the same field of endeavor, the teachings described by Cai would have been recognized in the pertinent art of Suzuki.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cai with the teachings of Suzuki for the purpose of achieve both the counter storage overhead and high accuracy to allow system to identify frequently read wordlines so that their neighbor wordline can be checked to decide whether to reclaim the data in the block due to read disturb, see Cai page 4, par. 0054.
Regarding claim 10, Suzuki teaches the limitations with respect to claim 8.
	However, Suzuki is silent with respect to the controller further configured to set the value of the read counter to zero after refreshing the valid word lines.
	Similar to Suzuki, Cai teaches a controller (Fig. 1: 100) configured to retrieve a value of a read counter for a block (Fig. 6: steps 600-604), and refresh valid word lines in the block if the value of the read counter exceeds a first threshold (Fig. 6: step 608).
	Furthermore, Cai teaches the controller (Fig. 1: 100) configured to set the value of the read counter to zero after refreshing the valid word lines (see page 5, par. 0069).
Since Cai and Suzuki are from the same field of endeavor, the teachings described by Cai would have been recognized in the pertinent art of Suzuki.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cai with the teachings of Suzuki for the purpose of achieve both the counter storage overhead and high accuracy to allow system to identify frequently read wordlines so that their neighbor wordline can be checked to decide whether to reclaim the data in the block due to read disturb, see Cai page 4, par. 0054.
Regarding claim 17, Suzuki teaches the limitations with respect to claim 15.
	However, Suzuki is silent with respect to the computer program instructions further defining the step of setting the value of the read counter to zero after refreshing the valid word lines.
	Similar to Suzuki, Cai teaches a non-transitory computer-readable storage medium (Fig. 2) for tangibly storing computer program instructions capable of being executed by a computer processor (Fig. 2: 100), the computer program instructions defining the steps of retrieving value of a read counter for a block (Fig. 6: steps 600-604), and refreshing valid word lines in the block if the value of the read counter exceeds a first threshold (Fig. 6: step 608).
	Furthermore, Cai teaches setting the value of the read counter to zero after refreshing the valid word lines (see page 5, par. 0069).
Since Cai and Suzuki are from the same field of endeavor, the teachings described by Cai would have been recognized in the pertinent art of Suzuki.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cai with the teachings of Suzuki for the purpose of achieve both the counter storage overhead and high accuracy to allow system to identify frequently read wordlines so that their neighbor wordline can be checked to decide whether to reclaim the data in the block due to read disturb, see Cai page 4, par. 0054.
Allowable Subject Matter
Claims 5-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, there is no teaching or suggestion in the prior art of record to provide the recited step of marking each word line in the subset of the set of valid word lines as invalid.
Regarding claim 6, there is no teaching or suggestion in the prior art of record to provide the recited steps of identifying a single valid word line in the block if the value of the read counter exceeds a third threshold, the third threshold lower than both the second and first threshold; and refreshing the single valid word line if the single valid word line has an error rate above the pre-configured error rate threshold.
Regarding claim 18, there is no teaching or suggestion in the prior art of record to provide the recited program instructions further defining the step of marking each word line in the subset of the set of valid word lines as invalid.
Regarding claim 19, there is no teaching or suggestion in the prior art of record to provide the recited program instructions further defining the steps of identifying a single valid word line in the block if the value of the read counter exceeds a third threshold, the third threshold lower than both the second and first thresholds, and refreshing the single valid word line if the single valid word line has an error rate above the pre-configured error rate threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825